DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 08/11/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 3-4, 6-10, 16-31 are currently under examination. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2017/017468, filed 02/10/2017, is acknowledged.
.Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/295,005, filed 02/13/2016, is acknowledged. 
Response to Arguments
Applicant’s responses and arguments filed 08/11/2022 regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims 1 and 31 for clarifying the structure of the claimed socket with the introduction of new subject matter that is changing the scope of the claims therefore necessitating new grounds of rejection.
Applicant argues for independent claim 1 (on pages 8-10) that the references of record Nee, Graviely and Soukup do not teach the amended limitations since Nee does not teach the electrical contact 64 as it does not exist at the location where the tubular shaft connects to the other part of the system/equipment. Applicant further asserts that the contact point is within the wall of the allegedly tubular shaft and no deconstruction of this wall is suggested by Nee to place a contact point between the external wall of the tubular shaft and the socket external to the tubular shaft in the pulse generator and cites Nee ([0030], [0041], [0051], [0053]  and [0055] showing the connector 18 connecting the tubular shaft with the remaining system with the signal generator with ring contact and pin contact connected to the strips 44 via barb, wire or prongs. Applicant further argues that the contact pint is placed within the wall of the tubular shaft.
In response, the examiner is considering the argument as related to the amendments which are changing the scope of the claims and therefore necessitating new grounds of rejection.
The examiner agrees with the Applicant’s arguments. Since the amendments to the independent claims are changing the scope of the claims, the examiner is considering new grounds of rejection with new references,  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

For the purpose of clarity of the rejection, the text provided within brackets as followed represents limitation(s) or part(s) thereof  that is/are not taught by the respective reference, which are addressed later in the rejection, e.g., [...Limitation not taught...].

The following rejections are new rejections necessitated by amendment.
Claims 1, 6, 16, 17, 31,  are rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008) and Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006).
Regarding claim 1, Jensrud teaches a medical apparatus and methods directed to catheters, elongated tools with sensors and with electrically-conductive traces (Title, abstract and [0003]) therefore a surgical system wherein the system comprising:  a tubular shaft having a wall defining an outer surface and an inner surface disposed about an inner space (Figs.1, 2, 3A and 7 and [0051], probe 12 including an outer tube 30 and an inner tube 32 identified as a tubular shaft having a wall 42 (Fig.3B and [0057]), with outer surface and inner surface disposed within the probe 30), the tubular shaft having a proximal end and a distal end (Figs.1, 2, 7 tubular shaft 32 having one end towards the tip of the probe and the other end towards the proximal end of the probe); [...a light emitter and a light sensor disposed at the distal end of the tubular shaft...]; and one or more conductors electrically coupled to the [...light...] emitter or the [...light...] sensor (Figs.2, 7 and [0051] with the tubular shaft 32 with conducting traces 34a, 34b from the proximal to the distal ends of the shaft 32 to conduct electrical signal to the  electrodes 18 and 20 with system designed for transmitting and sensing electrical signals (abstract, [0008])), the one or more conductors extending from the distal end of the tubular shaft to the proximal end of the shaft (Fig.9 conductive strips 34a, 34b being printed ([0073])  parallel along the longitudinal axis of the tubular shaft (Fig.11B)), wherein the one or more conductors are disposed radially outward of the inner surface of the tubular shaft (Fig. 9 conductive strips 34 as printed on the outer surface of tubular shift therefore placed radially outward on the outer surface of the tubular shaft or radially away from the inner surface of the tubular shaft), the one or more conductors consisting of printed traces disposed on an outer surface of the wall of the tubular shaft (Fig.9 conductive strips 34a, 34b being printed on the outer surface of the tubular shaft ([0073]) parallel along the longitudinal axis of the tubular shaft). Jensrud teaches also the presentation of the conductor strip as the proximal end of the probe (Fig.2).
Jensrud does not specifically teach  a light emitter and a light sensor disposed at the distal end of the tubular shaft  and the tubular shaft is fitted into a socket separate from and external to the tubular shaft and having a plurality of spring contacts, at least one contact is provided in direct contact with each conductor, and the tubular shaft is releasably connected thereby to the remainder of the surgical system and at least one contact is provided in direct contact with  each conductor as recited in the claim 1.
However, Graviely teaches within the same field of endeavor medical device such as catheter (Title and abstract and p. 6 1st ¶) with a tubular shaft having a proximal end and a distal end (Fig.1 with Fig.3 and p.8 last ¶ to p.9 1st ¶ anterior end 58 for sensor and rear end where information is processed, defining respectively a distal end and proximal end); a light emitter and a light sensor disposed at the distal end of the tubular shaft (Fig.2 and p.7 last ¶ with camera as 42 inserted in a recessed channel as light sensor with “The camera's lens is facing away from the tube” towards the patient therefore at the distal end, and Fig. 2 and p.8 1st  ¶ wherein optical fiber end is emitting light close to the light sensor therefore at the distal end) with one or more conductors electrically coupled to the light emitter or the light sensor (Fig.2 and p.7 2nd ¶ “The signal of the camera is transmitted by a conducting element 46, typically a copper wire or an optical fiber”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud such that the system further comprises: a light emitter and a light sensor disposed at the distal end of the tubular shaft, since one of ordinary skill in the art would recognize that providing a light emitter and a light sensor at the distal end of the tubular shaft  was known in the art as taught by Graviely and since having the tubular shaft as configured to transmit signals and sense signals was also known in the art as taught by Jensrud. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nee and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to provide a design for the different modes of diagnostics such as optical diagnostics, as suggested by Graviely ((Fig.2 and p.7 last ¶).
Jensrud and Graviely do not teach specifically the tubular shaft is fitted into a socket separate from and external to the tubular shaft and having a plurality of spring contacts, at least one contact is provided in direct contact with each conductor, and the tubular shaft is releasably connected thereby to the remainder of the surgical system and at least one contact is provided in direct contact with  each conductor as recited in claim 1.
However, Schneider teaches within the same field of endeavor of catheter assembly with a detachable/removable probe/tip (Title, abstract and Fig.8) wherein the probe/tip is removable from a connector ([0035] “the handle member having an electrical connector element in the form of a plurality of set screws 148 that are manually driven to make contact with electrical or ring contacts 150. Alternatively, the electrical connector element may comprise a grounding pad, a clamp connector, a snap around connector with crown pins, or another suitable electrical connector element”) the connector being interpreted as an external socket to surround the internal tubular shaft of the probe/tip as described in the reported Fig.8, the socket providing the electrical contacts to the probe/tip with pins or any equivalent type of electrical contacts. Therefore, Schneider teaches the tubular shaft is fitted into a socket separate from and external to the tubular shaft and the tubular shaft is releasably connected thereby to the remainder of the surgical system.



    PNG
    media_image1.png
    308
    550
    media_image1.png
    Greyscale










Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Nee modified by Graviely such that the system further comprises: the tubular shaft is fitted into a socket separate from and external to the tubular shaft, the tubular shaft is releasably connected thereby to the remainder of the surgical system, since one of ordinary skill in the art would recognize that using a socket with electrical contacts as connector with the tubular shaft of the medical probe of a catheter was known in the art as taught by Schneider. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jensrud and Schneider and teach the use of tubular shafts with electrical ring conducting electric signals between the elements to ensure electrical connections for a diagnostic tubular shaft. The motivation would have been to provide a releasable probe from the main body of the system to allow for easier replacement and easier sterilization of the probe while insuring that the electrical connections between main body of the system and probe electrical connection leading to a simpler and less expensive maintenance of the system.
Jensrud, Graviely and Schneider do not teach specifically the socket having a plurality of spring contacts with at least one contact is provided in direct contact with each conductor, as recited in claim 1.
However, Deutmeyer teaches within the same field of endeavor of elongated surgical tool (Title, abstract and [0001]) the use of electrical connector structure between two cylindrical structures carrying electrical conductors to connect with inner cylindrical structure is providing spring contacts such as blades to contact the conductor strips from the outer cylindrical structure (Fig.17 and [0089] conductive spring contacts or blades 194 for contact with contacts 196 wherein the two structure are similar ([0089]) therefore teaching the at least one contact is provided in direct contact with each conductor since both structures are similar and complementary.
   Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely and Schneider such that the system further comprises: the tubular shaft having a plurality of spring contacts with at least one contact is provided in direct contact with each conductor, since one of ordinary skill in the art would recognize that using spring contacts for connector between cylindrical connecting structures was known in the art as taught by Deutmeyer and since the position of the spring contacts either on the outside cylindrical structure interpreted as socket or on the shaft itself as taught by Deutmeyer, is considered by the court as a mere design consideration (see MPEP2144.04.IV.C with the rearrangement of parts when considering the spring contacts. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jensrud and Deutmeyer both teach designing the elongated surgical tools with tubular shafts and diagnosis imaging. The motivation would have been to provide a simpler and faster releasable probe from the main body of the system where the spring contacts would maintain the electrical contact while maintaining the axial alignment of both socket and tubular shaft. 
Regarding claim 31, claim 31 claims the same limitations that claim 1 with a broadening limitation with a generic sensor for claim 31 instead of a light emitter and a light sensor for claim 1. Therefore since a light sensor is also a sensor, claim 31 is broader than claim 1 and since Jensrud, Graviely, Schneider and Deutmeyer teach claim 1, Jensrud, Graviely, Schneider and Deutmeyer teach also claim 31.

Regarding the dependent claims 6, 16, 17, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jensrud, Graviely, Schneider and Deutmeyer.
Regarding claim 6, Jensrud teaches the wall has a circular cross-section (Fig.3B).
Regarding claim 16, Jensrud teaches the tubular shaft as propagating the ablation signal from the signal generator to tip of the probe via the tubular shaft (Fig.1 and Fig.2) therefore teaching the tubular shaft defines part of a surgical instrument.
Regarding claim 17, as discussed in claim 1, Graviely teaches the light emitter and the light sensor are attached to the distal end of the tubular shaft (Fig. 2 and p.7 2nd ¶ to p.8 1st ¶ with camera as sensor and optical fiber for emitting light placed within channels at the distal past of the inspection tube directed to the patient).

Claims 3, 7-10  are rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008) and Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006) as applied to claim 1 and further in view of Nee et al. (USPN 20100318019 A1; Pub.Date 12/16/2010; Fil.Date 06/15/2009).
Jensrud, Graviely, Schneider and Deutmeyer teach a system as set forth above.
Jensrud, Graviely, Schneider and Deutmeyer do not teach specifically the wall comprises a tubular structural element disposed radially inward of a tubular insulating element, the outer surface of the tubular insulating element defining the outer surface of the wall as recited in claim 3.
However, Nee teaches within the same field of endeavor of surgical system (Title, abstract and [0001])  a tubular shaft having a wall defining an outer surface and an inner surface disposed about an inner space (Fig.6 , abstract and [0044] intermediate layer 31 with outer surface 32 and inner surface 34 disposed within a catheter ([0007])) the design of the electrical conductor placed on the outer surface of the tubular shaft (Fig. 1 tubular device with Fig. 5 and [0043]-[0044] cross-section showing the conductor strips 44 placed on outer surface of the tubular shaft 12 having two layers 31 and 38, wherein the outer layer 31 is made of PEBAX [0034] and [0046]-[0047] which is electrically isolating the conducting strips 44 one from the other) teaching the wall comprises a tubular structural element (layer 31) disposed radially inward of a tubular insulating element (tubular shaft 12), the outer surface of the tubular insulating element defining the outer surface of the wall (31 made of PEBAX and defining the surface 32) as in claim 3.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider and Deutmeyer such that the system further comprises: the wall comprises a tubular structural element disposed radially inward of a tubular insulating element, the outer surface of the tubular insulating element defining the outer surface of the wall, since one of ordinary skill in the art would recognize that using hemicylindrical conductors embedded half radially along the length of the tubular shaft for propagating electrical signal from the different parts of the probe was known in the art as taught by Nee. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jensrud and Nee both teach designing the elongated surgical tools with tubular shafts and diagnosis imaging. The motivation would have been to provide the conductors flushed with the surface tubular shaft in order to promote the insertion and fit of the tubular shaft within the holding socket and the stability of the connection. 

Jensrud, Graviely, Schneider and Deutmeyer do not teach specifically the wall has one or more grooves formed in the outer surface, the one or more conductors disposed in the one or more grooves as recited in claim 7.
Regarding the dependent claim 8 from claim 7, Jensrud, Graviely, Schneider and Deutmeyer do not teach specifically wherein the wall has one groove for each conductor as recited in claim 8.
 However, regarding claims 7-8, Nee teaches the grooves formed on the outer surface of the tubular shaft with only one conducting strip within each groove (Fig.5 strip 44 within external groove) therefore teaching the wall has one or more grooves formed in the outer surface, the one or more conductors disposed in the one or more grooves as claimed in claim 7 and the wall has one groove for each conductor as claimed in claim 8.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider and Deutmeyer such that the system further comprises: the wall has one or more grooves formed in the outer surface, the one or more conductors disposed in the one or more grooves and furthermore wherein the wall has one groove for each conductor, since one of ordinary skill in the art would recognize that placing hemicylindrical conductors embedded half radially in a groove for each conductor along the length of the tubular shaft for propagating electrical signal from the different parts of the probe was known in the art as taught by Nee. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jensrud and Nee both teach designing the elongated surgical tools with tubular shafts and diagnosis imaging. The motivation would have been to provide the conductors flushed with the surface tubular shaft in order to promote the insertion and fit of the tubular shaft within the holding socket and the stability of the connection.

Regarding claim 9, Jensrud, Graviely, Schneider and Deutmeyer do not teach specifically comprising a layer disposed over the one or more conductors and the outer surface of the wall as recited in claim 9..
Regarding dependent claim 10 from claim 9, Jensrud, Graviely, Schneider and Deutmeyer do not teach specifically the layer is one of a coating and a wrap as recited in claim 10.
However, regarding claim 9 and dependent claim 10,  Nee teaches also a layer forming the outer circumferential surface of the tubular body (Fig.8 layer 60  with [0040]) wherein the layer is acting as a jacket as made of silicone rubber or polymer, therefore teaching a layer disposed over the one or more conductors and the outer surface of the wall and the layer is one of a coating and a wrap (jacket) as claimed in claims 9 and 10.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider and Deutmeyer such that the system further comprises: a layer disposed over the one or more conductors and the outer surface of the wall and the layer is one of a coating and a wrap, since one of ordinary skill in the art would recognize that providing a coating as a jacket made of silicone rubber was known in the art as taught by Nee. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jensrud and Nee both teach designing the elongated surgical tools with tubular shafts and diagnosis imaging. The motivation would have been to provide an electrical insulating layer to protect the conductors along the tubular shaft to increase the lifetime of the probe.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008), Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006) and Nee et al. (USPN 20100318019 A1; Pub.Date 12/16/2010; Fil.Date 06/15/2009). as applied to claims 1, 3, and further in view of Darmos et al. (USPN 200600652850 A1; Pub.Date 03/09/2006; Fil.Date 09/03/2004) with evidential reference Weber et al. (USPN 20140073903 A1; Pub.Date 03/13/2014; Fil.Date 12/19/2012).
Jensrud, Graviely, Schneider, Deutmeyer and Nee teach a surgical system as set forth above. Nee teaches the use of a layer made of an electrical non-conducting material as discussed above.  
Jensrud, Graviely, Schneider, Deutmeyer and Nee do not specifically teach the tubular structural element comprises a metal tube and the insulating element comprises a ceramic coating disposed on the metal tube as in claim 4.
However, Darmos teaches within the same field of endeavor of surgical system with an elongated body (Title, abstract and Figs. 1 and 2) the tubular shaft of the device having a metal tube (Abstract, [0005] cannula having a hollow tube) with an insulation layer ([0005]). Graviely and Nee while teaching using polymer as insulation material, they do not specifically teach the ceramic nature of the insulation layer. However, in this case, the nature of the insulation material (e.g. PEBAX or polymer) is considered to be an arbitrary design parameter and Applicant has not disclosed that this particular limitation directed to a ceramic layer provides an unexpected result or in any way further limits the function of the claimed process.  Therefore, one of ordinary skill in the art would have expected that the system ok Nee modified by Graviely could have been applied with the insulation layer with a ceramic material, as claimed, because Weber teaches within the same field of endeavor the use of ceramic insulating layer within invasive elongated surgical device as an alternative design for the insulation layer ([0029]). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider, Deutmeyer and Nee, such that the system further comprises: a ceramic insulation layer as claimed, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Weber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Weber, Nee and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to ideally provide a design for providing external electrical contacts from the outer surface of the tubular shaft or the device to an external tubular element wherein the tubular shaft is placed while insulating conducting strips or  wires one from each other, as suggested by Nee (Fig. 9 [0039] and [0051] contact 24).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Nee modified by Graviely, Schneider and Soukup, such that the system further comprises: the tubular structural element comprising a metal tube and the insulating element comprising a ceramic coating disposed on the metal tube, since one of ordinary skill in the art would recognize that providing a metal tube within the tubular shaft was known in the art as taught by Darmos with the use of insulation layers with ceramic material as taught by Weber. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Damos, Weber, Nee and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to provide a design for the external electrical contacts from the outer surface of the tubular shaft or the device to an external tubular element wherein the tubular shaft is placed, as suggested by Nee (Fig. 9 [0039] and [0051] contact 24).

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008), Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006) as applied to claims 1, 16, 17, and further in view of Benaron et al. (USPN 5769791 A; Pat.Date 06/23/1998; Fil.Date 06/07/1995).
Jensrud, Graviely, Schneider and Deutmeyer teach a surgical system as set forth above.   
Jensrud, Graviely, Schneider and Deutmeyer do not specifically teach first and second jaws attached to the distal end of the tubular shaft, the light emitter and the light sensor disposed on at least one of the first and second jaws, as in claim 18.
However, Benaron teaches within the same field of endeavor of surgical system having a tubular shaft  (Title and Fig. 1 element 34 and col.7 last ¶) with an attachment at the distal part of the shaft being adapted to hold  two jaws (Fig. 1 and Fig.3A jaws 48 and 49 with on each jaw is located a light emitter or a light detector (Fig.3A with 45 and/or 46 as light source and light emitter)). Benaron teaches the alternative to switch from a frontal imaging system (Fig. 4A wherein emission  light is the same than that of Graviely’ device, with the light emitter 43 and the light sensor 47 are placed at the tip of the tubular shaft while teaching also the replacement with a forceps with two jaws with light emitter and light source defining a new configuration of the light emitter or a light detector (Fig.3A with 45 and/or 46 as light source and light emitter) as positioned each on the tip of one jaw therefore reading on first and second jaws attached to the distal end of the tubular shaft, the light emitter and the light sensor disposed on at least one of the first and second jaws as claimed in claim 18.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider and Deutmeyer, such that the system further comprises: first and second jaws attached to the distal end of the tubular shaft, the light emitter and the light sensor disposed on at least one of the first and second jaws, since one of ordinary skill in the art would recognize that providing forceps for grabbing tissue as being visualized was known in the art as taught by Benaron. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Benaron, Nee and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to provide a design for providing external visual capabilities to the surgical forceps in order to interrogate the targeted tissue for initial assessment prior retrieval, as suggested by Benaron  (col.3 ¶ 5-6).
Regarding the dependent claim 19, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jensrud, Graviely, Schneider and, Deutmeyer and Benaron.
Regarding claim 19, Benaron as discussed above teaches the light emitter is attached to the first jaw and the light sensor is attached to the second jaw (Fig. 3A with the teaching that light emitter and light sensor being placed about the tip of each jaw as taught by Fig.4A).

Claims 20-28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008), Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006) as applied to claims 1, 16, and further in view of Benaron et al. (USPN 5769791 A; Pat.Date 06/23/1998; Fil.Date 06/07/1995) and Engelman et al. (USPN 20140018788 A1; Pub.Date 01/16/2014; Fil.Date 07/05/2013).
Jensrud, Graviely, Schneider and Deutmeyer teach a surgical system as set forth above.   
Jensrud, Graviely, Schneider and Deutmeyer do not specifically teach the light emitter and the light sensor are attached to a distal end of an elongated structure, the elongated structure disposed within the tubular shaft as in claim 20.
However, Benaron teaches within the same field of endeavor of surgical system having a tubular shaft  (Title and Fig. 1 element 34 and col.7 last ¶) with an attachment at the distal part of the shaft being adapted to hold two jaws (Fig. 1 and Fig.3A jaws 48 and 49 with on each jaw is located a light emitter or a light detector (Fig.3A with 45 and/or 46 as light source and light emitter)). Benaron teaches the alternative to switch from a frontal imaging system (Fig. 4A wherein emission  light is the same than that of Graviely’ device, with the light emitter 43 and the light sensor 47 are placed at the tip of the tubular shaft while teaching also the replacement with a forceps with two jaws with light emitter and light source defining a new configuration of the light emitter or a light detector (Fig.3A with 45 and/or 46 as light source and light emitter) as positioned each on the tip of one jaw. Additionally, Engelman teaches also within the same field of endeavor (Title and abstract and [0006] catheter) the design of the tubular shaft as an elongated structure holding the two jaws ([0140] and Fig.6A-6C tube 70 attached to jaws 68, 69) as being placed within a tubular shaft wherein the tips of the jaws are located at the same level than the tip of the external tubular shaft  ([0140] and Fig.6A-6C shaft 72)  reading on  the light emitter and the light sensor are attached to a distal end of an elongated structure, the elongated structure disposed within the tubular shaft as claimed in claim 20.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider and Deutmeyer, such that the system further comprises: the light emitter and the light sensor are attached to a distal end of an elongated structure, the elongated structure disposed within the tubular shaft, since one of ordinary skill in the art would recognize that providing forceps for grabbing tissue as being visualized was known in the art as taught by Benaron and since providing the two jaws on a tubular elongated shaft with the tip of the jaws being placed at the same level than the external tubular shaft as taught by Engelman. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Engelman, Benaron, Nee and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to provide external visual capabilities to the surgical forceps in order to interrogate the targeted tissue for initial assessment prior retrieval, as suggested by Benaron  (col.3 5th – 6th ¶ ).
Regarding the dependent claims 21-28, 30, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jensrud, Graviely, Schneider, Deutmeyer, Benaron and Engelman.
Regarding claims 21, 22 as discussed above for claim 20, Benaron and Engelman teach first and second jaws attached to the distal end of the elongated structure, with as discussed above the light emitter is attached to the first jaw and the light sensor is attached to the second jaw (Fig. 3A with the teaching that light emitter and light sensor being placed about the tip of each jaw as taught by Fig.4A) therefore as claimed in claim 21 and in claim 22.
Regarding claim 23, as discussed above for claim 20, Engelman teaches that the two jaws are attached to a tube which is interpreted as a tubular shaft (Fig.6C) as discussed above, therefore teaching claim 23.
Regarding claim 24, as discussed for claim 20, Benaron teaches the surgical device with two jaws for performing surgical protocols such as grasping and cutting tissue (col.4 4th ¶), wherein Engelman teaches the jaws attached to a tubular shaft as an elongated element of the surgical instrument with the tubular shaft disposed about the elongated element ([0140] and Figs. 6A-6C) as claimed in claim 24.
Regarding claims 25, 26 as discussed above, Benaron and Engelman teach first and second jaws attached to the distal end of the elongated structure, with as discussed above the light emitter is attached to the first jaw and the light sensor is attached to the second jaw (Fig. 3A with the teaching that light emitter and light sensor being placed about the tip of each jaw as taught by Fig.4A) therefore as claimed in claim 25 and in claim 26.
Regarding claim 27, as discussed above for claim 1, Graviely teaches the tubular shaft having a continuous cross-section (Fig. 2).
Regarding claim 28, Engelman teaches that the tubular shaft as having a discontinuity in the cross-section (Fig.6A-6C with difference between element 65 and tube 70 for the internal tube and with difference between 71 to 72 to 78 as interpreted as not having the same cross-section along the tubular element). 
Regarding claim 30, as discussed above, Engelman teaches the elongated element attached to the two jaws of a tube therefore interpreted as a shaft ([0140] and Fig.6A-6C).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jensrud et al. (USPN 20160345857 A1; Pub.Date 12/01/2016; Fil.Date 01/28/2015) in view of Graviely (WO2004030527A1; Pub.Date 04/15/2004; Fil.Date 10/03/2003), Schneider (USPN 20090306651 A1; Pub.Date 12/10/2009; Fil.Date 06/09/2008), Deutmeyer et al. (USPN 20080188848 A1; Pub.Date 08/07/2008; Fil.Date 03/17/2006), Benaron et al. (USPN 5769791 A; Pat.Date 06/23/1998; Fil.Date 06/07/1995) and Engelman et al. (USPN 20140018788 A1; Pub.Date 01/16/2014; Fil.Date 07/05/2013) as applied to claims 1, 24 and further in view of Finn et al. (USPN 5667473 A; Pat.Date 09/16/1997; Fil.Date 06/07/1995).
Jensrud, Graviely, Schneider, Deutmeyer, Benaron and Engelman teach a surgical system as set forth above.   
Jensrud, Graviely, Schneider, Deutmeyer, Benaron and Engelman do not specifically teach the tubular shaft has a c-shape in cross-section as in claim 29.
However, Finn teaches within the same field of endeavor of surgical device (Title and abstract and Fig.10) the tubular shaft (Fig.12 tubular shaft 365) with a cross-section being a C-shape (Fig,13) as claimed with the c-shape being resilient to allow the adjustment of the central shaft orientation (col.12 2nd ¶).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the system of Jensrud modified by Graviely, Schneider, Deutmeyer, Benaron and Engelman such that the system further comprises: the tubular shaft has a c-shape in cross-section, since one of ordinary skill in the art would recognize that providing a tubular c-shaped cross-section was known in the art as taught by Finn. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Finn and Graviely teach the use of tubular shafts with electrical conducting elements for surgical devices. The motivation would have been to provide a resilient element to orient the surgical tool such as scissors to target the proper tissue, as suggested by Finn (col.12 2nd ¶).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793